


Exhibit 10.2


9/10/15 - 12/31/17 Award
Performance Stock Units


TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNITS AGREEMENT


TriMas Corporation (the “Corporation”), as permitted by the TriMas Corporation
2011 Omnibus Incentive Compensation Plan, as amended (“Plan”), and as approved
by the Committee, has granted to the individual listed below (“Grantee”), the
opportunity to earn Performance Stock Units (“PSUs”) in the amount designated in
this Performance Stock Unit Agreement (“Agreement”), subject to the terms and
conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan; provided, however, that, as permitted by Section 10.1 of the Plan, the
PSUs granted under this Agreement consist solely of Restricted Stock Units (with
performance conditions) under the Plan. The term “Service Provider” as used in
this Agreement means an individual actively providing services to the
Corporation or a Subsidiary or Affiliate of the Corporation.
I.    NOTICE OF PSU award
Grantee:
[specify Grantee’s name]
Date of Agreement:
September 10, 2015
Grant Date:
September 10, 2015
Number of PSUs in Award:
[number of PSUs] (“Target”), subject to addition or subtraction as set forth on
Appendix A depending on achievement of performance goal
Performance Period:
Beginning on September 10, 2015, and continuing through December 31, 2017
Settlement Date
March 1, 2018
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Stock for
each PSU being settled




1

--------------------------------------------------------------------------------




II.    AGREEMENT
A.    Grant of PSUs. The Corporation grants to Grantee (who, pursuant to this
Award is a Participant in the Plan) the number of PSUs set forth above, subject
to adjustment as provided otherwise in this Agreement (this “Award”). The PSUs
granted under this Agreement are payable only in shares of Stock.
Notwithstanding anything to the contrary anywhere else in this Agreement, the
PSUs in this Award are subject to the terms and provisions of the Plan, which
are incorporated by reference into this Agreement.
1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to vest in, and earn, any PSUs, and any unvested
PSUs subject to this Award will be canceled and forfeited if Grantee terminates
as a Service Provider prior to the Settlement Date. Any PSUs that remain
unearned after the “Determination Date” (as such term is defined in Appendix A)
will be cancelled and forfeited.
2.    Performance Goals to Earn PSUs. Grantee will only receive shares of Stock
related to, and to the extent that such shares are earned pursuant to, the
“Performance Goal” specified in Appendix A to this Agreement.
3.    Dividend Equivalent Rights. From and after the Grant Date and until the
earlier of (a) the time when the PSUs are earned and/or vest and are settled in
accordance with Section II.A.7 hereof or (b) the time when Grantee’s rights to
the PSUs are forfeited in accordance with Section II.A.6 or II.A.7 hereof, on
the date that the Corporation pays a cash dividend (if any) to holders of Stock
generally, Grantee shall be credited with cash per PSU equal to the amount of
such dividend. Any amounts credited pursuant to the immediately preceding
sentence shall be subject to the same applicable terms and conditions (including
earning, vesting, payment, and forfeitability) as apply to the PSUs based on
which the dividend equivalents were credited, and such amounts shall be paid in
either cash or Stock, as determined by the Committee in its sole discretion, at
the same time as the PSUs to which they relate. If such amounts are paid in
Stock, the number of shares so paid shall be rounded down to the nearest whole
number and shall be determined by dividing such credited amounts by the Fair
Market Value per share of Stock on the payment date.
4.    Rights as a Shareholder. This Award does not entitle Grantee to any
ownership interest in any actual shares of Stock unless and until such shares of
Stock are issued to Grantee pursuant to the terms of the Plan. Except as
otherwise provided in Section II.A.3 hereof, until shares of Stock are issued to
Grantee in settlement of earned and vested PSUs under this Award, Grantee will
have none of the rights of a stockholder of the Corporation with respect to the
shares of Stock issuable in settlement of the PSUs, including the right to vote
the shares of Stock. Shares of Stock issuable in settlement of PSUs will be
delivered to Grantee on the Settlement Date in book entry form or in such other
manner as the Committee may determine.
5.    Adjustments. The Stock to which the PSUs covered by this Award relate will
be subject to adjustment as provided in Section 17 of the Plan.
6.    Termination of Service; Forfeiture.

2

--------------------------------------------------------------------------------




(a)     Voluntary Termination; Termination by Corporation. Any unvested PSUs
subject to this Award will be forfeited if, prior to the Settlement Date,
Grantee voluntarily terminates as a Service Provider (other than for Good Reason
as provided below), or if Grantee’s status as a Service Provider is terminated
by the Corporation, a Subsidiary or Affiliate for any reason (other than death,
Disability, or Retirement).
(b)     Qualifying Termination Prior to a Change of Control. Notwithstanding the
foregoing, and except as set forth in subsection (f) of this Section II.A.6, if
Grantee ceases to be a Service Provider during the performance period specified
in the table above (the “Performance Period”) as a result of Grantee’s
Qualifying Termination, Grantee shall receive a pro-rata portion of the number
of PSUs, if any, that are earned under Section II.A.2 due to the achievement of
one or more performance measures specified in Appendix A during the Performance
Period. The pro-rata percentage of the number of PSUs to be earned and settled
under Section II.A.7 shall be equal to (x) the amount determined under Section
II.A.2 above at the end of the Performance Period, multiplied by (y) a fraction
(not greater than 1), the numerator of which is the number of full calendar
months Grantee was employed or rendering services from the beginning of the
Performance Period through the date of Grantee’s termination, and the
denominator of which is 28.
(c)    Disability. Notwithstanding the foregoing, if Grantee ceases to be a
Service Provider during the Performance Period as a result of Grantee’s
Disability, Grantee’s PSUs shall become fully vested at the end of the
Performance Period based on the number of PSUs that would have been actually
earned due to the achievement of one or more performance measures specified in
Appendix A, assuming Grantee had continued to be a Service Provider through the
end of the Performance Period.
(d)    Death. Notwithstanding the foregoing, if Grantee ceases to be a Service
Provider during the Performance Period as a result of Grantee’s death, Grantee’s
PSUs shall immediately become fully vested based on the Target number set forth
in “Number of PSUs in Award” in Section I.
(e)     Retirement. If Grantee ceases to be a Service Provider as a result of
Grantee’s Retirement, the Committee may, in its discretion, permit Grantee to
receive a pro-rata portion of the number of PSUs specified in Section I above,
with the pro-rata percentage of the number of PSUs to be vested to be determined
in accordance with subsection (b) of this Section II.A.6.
(f)    Qualifying Termination Following a Change of Control. Notwithstanding
anything set forth herein to the contrary, if Grantee ceases to be a Service
Provider due to Grantee’s Qualifying Termination within two years after a
“Change of Control” (as defined in Appendix B) and during the Performance
Period, the number of PSUs subject to the Award that shall become vested and
non-forfeitable shall equal (x) the Target number set forth in “Number of PSUs
in Award” in Section I, less (y) the number of PSUs that had already become
vested as of the date of such termination, but in no event may negative
discretion be exercised with respect to the number of PSUs awarded. Any PSUs
that are not earned and do not vest in accordance with the foregoing sentence
shall terminate and be forfeited.

3

--------------------------------------------------------------------------------




Any PSUs that are not earned and do not vest in accordance with this Section
II.A.6. shall terminate and be forfeited as of the date of Grantee’s
termination. Further, the Corporation retains the right to accelerate the
vesting (but not the time of payment) of all or a portion of the PSUs subject to
this Award, in which event a similar pro-ration determination as provided in
this Section II.A.6 will be applied.
7.    Determination of PSUs Earned and Vested; Settlement.
(a)Subject to Section II.A.7(b), upon the Committee’s certification of
achievement of the Performance Goal described in Appendix A, and Grantee’s
satisfaction of the vesting requirements in Section II.A.1 and Section II.A.6
above, as applicable, this Award shall be settled by issuing to Grantee the
number of shares of Stock determined pursuant to Appendix A, and Grantee’s name
shall be entered as the shareholder of record on the books of the Corporation
with respect to such shares. This settlement shall occur on March 1, 2018 (the
“Settlement Date”).


(b)The PSUs that become vested as a result of Grantee’s death pursuant to
Section II.A.6(d) will be settled by issuing to Grantee one share of Stock for
each PSU that is vested within 30 days of Grantee’s death, and Grantee’s name
shall be entered as the shareholder of record on the books of the Corporation
with respect to such shares. The PSUs that become vested as a result of
Grantee’s Qualifying Termination within two years after a Change of Control
pursuant to Section II.A.6(f) will be settled by issuing to Grantee one share of
Stock for each PSU that is vested within 30 days of such Qualifying Termination,
and Grantee’s name shall be entered as the shareholder of record on the books of
the Corporation with respect to such shares.


(c)Any unearned PSUs at the end of the Performance Period, or if earlier, the
time of settlement, will be canceled and forfeited. In all circumstances, the
number of PSUs earned or vested will be rounded down to the nearest whole PSU,
unless otherwise determined by the Committee.


B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the PSUs subject to this Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. The terms of this Award are binding on the executors,
administrators, heirs, successors and assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered in respect of the PSUs as payment the amount
needed to satisfy any applicable minimum income and employment tax withholding
obligations, or Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of the PSUs and the resulting delivery of shares of Stock under this
Award. Notwithstanding any other provision of this Agreement or the Plan, the
Corporation shall not be obligated to guarantee any particular tax result for
Grantee with respect to any payment provided to Grantee hereunder, and Grantee
shall be responsible for any taxes imposed on Grantee with respect to any such
payment.

4

--------------------------------------------------------------------------------




3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys’ fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.

5

--------------------------------------------------------------------------------




The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement and to the extent applicable, Sections 18.9 and 18.10 of the
Plan pertaining to Code Section 409A are explicitly incorporated into this
Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge Grantee at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Corporation or any Subsidiary or Affiliate of
the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Corporation or any Subsidiary or Affiliate of the Corporation unless otherwise
specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Corporation. The PSUs represent an unfunded and unsecured obligation of
the Corporation, subject to the terms and conditions of this Agreement and the
Plan.
8.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
9.    Electronic Delivery. The Corporation may, in its sole discretion, deliver
any documents related to the PSUs and Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.
10.    Nature of Grant. In accepting the Award, Grantee acknowledges that:

6

--------------------------------------------------------------------------------




(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time unless otherwise provided in the Plan or this
Agreement;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of Awards, even if Awards have been granted repeatedly in the past,
(c)    all decisions with respect to future grants, if any, will be at the sole
discretion of the Corporation;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the PSUs and the Stock subject to the PSUs are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Corporation or Grantee’s employer, and which is outside the scope of
Grantee’s employment contract, if any;
(f)    the PSUs and the Stock subject to the PSUs are not intended to replace
any pension rights or compensation;
(g)    the future value of the underlying Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;
(i)    in consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the PSUs resulting from
termination of Grantee’s employment with the Corporation or Grantee’s employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
Grantee irrevocably releases the Corporation and Grantee’s employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, Grantee shall be
deemed irrevocably to have waive any entitlement to pursue such claim; and
(j)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the PSUs under the Plan,
if any, will terminate effective as of the date that Grantee is no longer a
Service Provider and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer a Service Provider for
purposes of the PSUs.

7

--------------------------------------------------------------------------------




11.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
PSUs shall also be subject to the special terms and conditions set forth in the
Non-U.S. Addendum attached as Appendix C to this Agreement for Grantee’s
country. Moreover, if Grantee relocates to one of the countries included in the
Non-U.S. Addendum, the special terms and conditions for such country will apply
to Grantee to the extent the Corporation determines that the application of such
terms and conditions are necessary or advisable in order to comply with local
law or facilitate the administration of the Plan. The Non-U.S. Addendum attached
hereto as Appendix C constitutes part of this Agreement.
12.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
13.    Clawback Policy. Any shares of Stock issued to Grantee in settlement of
the PSUs shall be subject to the Corporation’s recoupment policy, as in effect
from time to time.
(Signature Page Follows)

8

--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: September 10, 2015
By: __________________________________
Name: Joshua A. Sherbin
Title: Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE STOCK UNIT
AGREEMENT, NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, AS
AMENDED, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE
CORPORATION OR ANY PARENT OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR
INTERFERES IN ANY WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO
TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS OF
THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE STOCK UNIT AWARD SUBJECT TO ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.





9

--------------------------------------------------------------------------------




APPENDIX A
TO
PERFORMANCE STOCK UNITS AGREEMENT


PERFORMANCE GOAL FOR PSU AWARD


The actual number of PSUs earned by Grantee will be determined by the Committee
by March 1, 2018 following the end of the Performance Period (“Determination
Date”), using data as of, and including, December 31, 2017, under the rules
described below. Any PSUs not earned as of the Determination Date will be
canceled and forfeited.


1.    The actual number of shares of Stock delivered to Grantee in settlement of
the PSUs earned under this Agreement will be determined based on actual
performance results as described below, subject to Section II.A.1 of the
Agreement.


2.    The PSUs subject to this Award are earned based on the achievement of a
specific performance measure over the Performance Period (i.e., September 10,
2015 through December 31, 2017) and determined on the Determination Date.


3.    The PSUs subject to this Award that will actually be earned will be based
on the achievement of Relative Total Shareholder Return.


4.    Definitions. For purposes hereof:


(A)
“Peer Group” means, of a benchmark group of 98 entities currently in the S&P
SmallCap 600 Capped Industrials index (the names of which are attached hereto as
Annex A), those entities that remain in the Peer Group as of the end of the
Performance Period after application of the Peer Group Adjustment Protocol.



(B)
“Peer Group Adjustment Protocol” means: (i) if an entity listed in Annex A files
for bankruptcy and/or liquidation, is operating under bankruptcy protection, or
is delisted from its primary stock exchange because it fails to meet the
exchange listing requirements, then such entity will remain in the Peer Group,
but RTSR for the Performance Period will be calculated as if such entity
achieved Total Shareholder Return placing it at the bottom (chronologically, if
more than one such entity) of the Peer Group; and (ii) if, by the last day of
the Performance Period, an entity listed in Annex A has been acquired and/or is
no longer existing as a public company that is traded on its primary stock
exchange (other than for the reasons as described in subsection (i) above), then
such entity will not remain in the Peer Group and RTSR for the Performance
Period will be calculated as if such entity had never been a member of the Peer
Group; and (iii) except as otherwise described in subsection (i) and (ii) above,
for purposes of this Performance Goal, for each of the entities listed in Annex
A, such entity shall be deemed to include any successor to all or substantially
all of the primary business of such entity at end of the Performance Period.




i

--------------------------------------------------------------------------------




(C)
“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Corporation’s Total Shareholder Return among the Total Shareholder Returns of
all members of the Peer Group, ranked in descending order, at the end of the
Performance Period.



(D)
“Total Shareholder Return” means, with respect to the Stock and the common stock
of each of the members of the Peer Group, a rate of return reflecting stock
price appreciation, plus the reinvestment of dividends in additional shares of
stock, from the beginning of the Performance Period through the end of the
Performance Period. For purposes of calculating Total Shareholder Return for
each of the Corporation and the members of the Peer Group, the beginning stock
price will be based on the average closing stock price for the 20 trading days
immediately preceding September 10, 2015 on the principal stock exchange on
which the stock then traded and the ending stock price will be based on the
average closing stock price for the 20 trading days immediately preceding
January 1, 2018 on the principal stock exchange on which the stock then trades.



5.    Performance Matrix. From 0% to 200% of the Target PSUs will be earned
based on achievement of the RTSR Performance Goal during the Performance Period
as follows:


Performance Level
Relative Total Shareholder Return
Target PSUs Earned
Threshold
Ranked below or at 25th percentile
0%
Above Threshold
Ranked at 35th percentile
50%
Target
Ranked at 50th percentile
100%
Intermediate
Ranked at 65th percentile
150%
Maximum
Ranked at or above 80th percentile
200%



6.    Number of PSUs Earned. Following the Performance Period, on the
Determination Date, the Committee shall determine whether and to what extent the
RTSR Performance Goal has been satisfied for the Performance Period and shall
determine the number of PSUs that shall become nonforfeitable hereunder and
under the Agreement on the basis of the following:


(A)
Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals or falls below the “Threshold” level, as set forth in
the Performance Matrix, no Target PSUs shall become nonforfeitable.



(B)
Between Threshold and Above Threshold. If, upon the conclusion of the
Performance Period, RTSR for the Performance Period exceeds the “Threshold”
level, but is less than the “Above Threshold” level, as set forth in the
Performance Matrix, a percentage between 0% and 50% (determined on the basis of
straight-line mathematical interpolation) of the Target PSUs (rounded down to
the nearest whole number of PSUs) shall become nonforfeitable.




ii

--------------------------------------------------------------------------------




(C)
Above Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Above Threshold” level, as set forth in the
Performance Matrix, 50% of the Target PSUs (rounded down to the nearest whole
number of PSUs) shall become nonforfeitable.



(D)
Between Above Threshold and Target. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Above Threshold” level, but
is less than the “Target” level, as set forth in the Performance Matrix, a
percentage between 50% and 100% (determined on the basis of straight-line
mathematical interpolation) of the Target PSUs (rounded down to the nearest
whole number of PSUs) shall become nonforfeitable.



(E)
Target. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Target” level, as set forth in the Performance
Matrix, 100% of the Target PSUs shall become nonforfeitable.



(F)
Between Target and Intermediate. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Target” level, but is less
than the “Intermediate” level, as set forth in the Performance Matrix, a
percentage between 100% and 150% (determined on the basis of straight-line
mathematical interpolation) of the Target PSUs (rounded down to the nearest
whole number of PSUs) shall become nonforfeitable.



(G)
Intermediate. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the “Intermediate” level, as set forth in the
Performance Matrix, 150% of the Target PSUs shall become nonforfeitable.



(H)
Between Intermediate and Maximum. If, upon the conclusion of the Performance
Period, RTSR for the Performance Period exceeds the “Intermediate” level, but is
less than the “Maximum” level, as set forth in the Performance Matrix, a
percentage between 150% and 200% (determined on the basis of straight-line
mathematical interpolation) of the Target PSUs (rounded down to the nearest
whole number of PSUs) shall become nonforfeitable.



(I)
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period equals or exceeds the “Maximum” level, as set
forth in the Performance Matrix, 200% of the Target PSUs shall become
nonforfeitable.



Before all or any portion of any award of PSUs intended to qualify as “qualified
performance-based compensation” for purposes of Section 162(m) of the Code shall
become nonforfeitable or paid in accordance with this Appendix A or the
Agreement, the Committee shall determine in writing that the Performance Goal
has been satisfied.

iii

--------------------------------------------------------------------------------




ANNEX A


Peer Group
AAON, Inc.
EnerSys
Moog Inc.(MOG-A)
AAR CORP
Engility Holdings, Inc.
Mueller Industries, Inc.
ABM Industries Incorporated
EnPro Industries, Inc.
MYR Group, Inc.
Actuant Corporation
ESCO Technologies Inc.
National Presto Industries Inc.
Aegion Corporation
Essendant Inc.
Navigant Consulting Inc.
Aerojet Rocketdyne Holdings, Inc.
Exponent Inc.
On Assignment, Inc.
AeroVironment, Inc.
Federal Signal Corporation
Orion Marine Group, Inc.
Albany International Corp.
Forward Air Corporation
PGT, Inc.
Allegiant Travel Company
Franklin Electric Co., Inc.
Powell Industries, Inc.
American Science & Engineering Inc.
G&K Services, Inc.
Quanex Building Products Corporation
American Woodmark Corporation
General Cable Corporation
Republic Airways Holdings Inc.
Apogee Enterprises, Inc.
Gibraltar Industries, Inc.
Resources Connection, Inc.
Applied Industrial Technologies, Inc.
Griffon Corporation
Roadrunner Transportation Systems, Inc.
ArcBest Corporation
Harsco Corporation
Saia, Inc.
Astec Industries, Inc.
Hawaiian Holdings, Inc.
Simpson Manufacturing Co., Inc.
Atlas Air Worldwide Holdings, Inc.
Healthcare Services Group, Inc.
SkyWest, Inc.
AZZ incorporated
Heartland Express, Inc.
Standex International Corporation
Barnes Group Inc.
Heidrick & Struggles International, Inc.
TASER International, Inc.
Brady Corporation
Hillenbrand, Inc.
Tennant Company
Briggs & Stratton Corporation
Hub Group, Inc.
Tetra Tech, Inc.
The Brink’s Company
Insperity, Inc.
Titan International, Inc.
CDI Corp.
Interface, Inc.
The Toro Company
Celadon Group, Inc.
John Bean Technologies Corporation
TrueBlue, Inc.
Chart Industries Inc.
Kaman Corporation
UniFirst Corporation
CIRCOR International, Inc.
Kelly Services, Inc.
Universal Forest Products, Inc.
Comfort Systems USA, Inc.
Knight Transportation, Inc.
US Ecology, Inc.
Cubic Corporation
Korn/Ferry International
UTi Worldwide Inc.
Curtiss-Wright Corporation
Lindsay Corporation
Veritiv Corporation
DXP Enterprises, Inc.
Lydall, Inc.
Viad Corp
Dycom Industries, Inc.
Marten Transport LTD
Vicor Corporation
Echo Global Logistics, Inc.
Matson, Inc.
WageWorks, Inc.
EMCOR Group, Inc.
Matthews International Corporation
Watts Water Technologies, Inc.
Encore Wire Corporation
Mobile Mini, Inc.
 




iv

--------------------------------------------------------------------------------




APPENDIX B
TO
PERFORMANCE STOCK UNITS AGREEMENT


GLOSSARY


For purposes of this Agreement:


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below;


(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board: individuals who, on the
date hereof, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;


(iii)    there is consummated a merger, consolidation, wind-up, reorganization
or restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than (A) any such event or series of
events which results in (1) the voting securities of the Corporation outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any subsidiary of the Corporation, at least 51% of
the combined voting power of the securities of the Corporation or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and (2) the

v

--------------------------------------------------------------------------------




individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Corporation, the entity surviving such merger or consolidation or, if the
Corporation or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) any such event or series of events effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities; or


(iv)    the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets (it being conclusively presumed that any sale or
disposition is a sale or disposition by the Corporation of all or substantially
all of its assets if the consummation of the sale or disposition is contingent
upon approval by the Corporation’s stockholders unless the Board expressly
determines in writing that such approval is required solely by reason of any
relationship between the Corporation and any other Person or an Affiliate of the
Corporation and any other Person), other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
(A) at least 51% of the combined voting power of the voting securities of which
are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.


Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions and
(B) if required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, a “Change of Control” shall be deemed to have occurred only if
a “change in the ownership of the corporation,” a “change in effective control
of the corporation” or a “change in the ownership of a substantial portion of
the assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v)
of the Code shall also be deemed to have occurred under Section 409A of the
Code.


“Good Reason” means:


(i)
A material and permanent diminution in Grantee’s duties or responsibilities;

(ii)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Corporation; or


vi

--------------------------------------------------------------------------------




(iii)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Corporation of Grantee’s intention to invoke termination
for Good Reason within 90 days after Grantee has knowledge of such event and
provide the Corporation 30 days’ opportunity for cure, or such event shall not
constitute Good Reason. Grantee may not invoke termination for Good Reason if
Cause exists at the time of such termination.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.


“Qualifying Termination” means a termination of Grantee’s Service with the
Corporation or a Subsidiary or an Affiliate of the Corporation for any reason
other than:


(i)    death;
(ii)    Disability;
(iii)    Cause; or
(iv)    a termination of Service by Grantee without Good Reason (as defined
above).





vii

--------------------------------------------------------------------------------




APPENDIX C
TO
PERFORMANCE STOCK UNIT AGREEMENT


NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2011 Omnibus Incentive Compensation Plan, as amended


April 2015
Terms and Conditions


This Addendum includes additional terms and conditions that govern the
performance stock units (“PSUs”) granted to you under the TriMas Corporation
2011 Omnibus Incentive Compensation Plan, as amended (referred to as the “Plan”)
if you reside in one of the countries listed below. Certain capitalized terms
used but not defined in this Addendum have the meanings set forth in the Plan
and/or your award agreement (the “Agreement”) that relates to your award. By
accepting your award, you agree to be bound by the terms and conditions
contained in the paragraphs below in addition to the terms of the Plan, the
Agreement, and the terms of any other document that may apply to you and your
award.


Notifications


This Addendum also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control, and other
laws in effect in the respective countries as of April 2015. Such laws are often
complex and change frequently. As a result, it is strongly recommended that you
not rely on the information in this Addendum as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time you vest in your PSUs or sell shares
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and TriMas Corporation (the “Corporation”)
is not in a position to assure you of a particular result. Accordingly, you are
advised to seek appropriate professional advice as to how the relevant laws in
your country may apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the PSUs were
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not apply.


COUNTRY-SPECIFIC LANGUAGE
Below please find country specific language that applies to Grantees in the
following countries: the United Kingdom.




UNITED KINGDOM

viii

--------------------------------------------------------------------------------






Terms and Conditions


Retirement. For purposes of the Agreement, “Retirement” shall mean the
termination of Grantee’s services with the Corporation or a Subsidiary or an
Affiliate in circumstances determined by the Committee (in its reasonable
discretion, provided that, for the avoidance of doubt, the Committee shall not
be obliged to exercise its discretion in favor of the Grantee) to be retirement.


Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the PSUs subject to this Award may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and the
Award shall lapse and any unvested PSUs subject to this Award shall be forfeited
if a bankruptcy order is made in respect of Grantee. For the avoidance of doubt,
the provisions contained in Section 10.2 of the Plan which allow each
Participant to designate a beneficiary for the PSUs awarded to him or her under
the Plan shall not apply to this Award.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Corporation, Grantee’s employer or any other
person in respect of:


(i)
any amount of income tax for which the Corporation, Grantee’s employer or any
other person is obliged to account under the Pay-As-You-Earn system and any
amounts of employee’s national insurance contributions arising from the vesting
of the Award (or which would not otherwise have arisen but for the grant of the
Award to Grantee); and



(ii)
any amount of income tax for which the Corporation, Grantee’s employer or any
other person is obliged to account under the Pay-As-You-Earn system and any
amounts of employee’s national insurance contributions arising in respect of, or
in connection with the holding or disposal by Grantee of the shares of Stock
acquired pursuant to the Award or the conversion of such shares of Stock into
securities of another description whilst such shares of Stock are held by
Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Corporation (or to such other entity as directed by it) such amount
as shall be notified to Grantee by the Corporation as being due on any occasion
under such indemnity, within seven days after being so notified. To the extent
that Grantee fails to pay any amount so notified to him or her by the
Corporation within seven days after such notification, Grantee hereby agrees
that the Corporation may withhold,

ix

--------------------------------------------------------------------------------




or procure the withholding, from any salary, wages, payment or payments due to
Grantee from the Corporation or Grantee’s employer an amount which is equal to
the amount notified to Grantee, sell or procure the sale of sufficient of the
shares of Stock acquired by Grantee pursuant to the Award on behalf of Grantee
to produce a sum which after any costs of sale is sufficient to discharge the
amount so notified to Grantee and retain such sum or make such other
arrangements, by which Grantee hereby agrees to be bound, so as to ensure that
the amount notified to Grantee is discharged in full. The Corporation will not
be obliged to deliver any shares of Stock to Grantee pursuant to the Award, if
Grantee fails to comply with his or her obligations under the foregoing
provisions of this Section II.B.2 and Grantee shall not be entitled to receive
the delivery of such shares of Stock.”


Clawback Policy. Section II.B.13 of the Agreement shall not apply.


Data Privacy. A new Section II.B.14 is added to the Agreement to read as
follows:


“The Corporation and Grantee’s employer (together the “Data Processors”) will
process the Grantee’s personal data and each may transfer the Grantee’s personal
data to their Subsidiaries, HM Revenue and Customs and third party service
providers, for the purposes of managing and administering the Award and the
operation of the Plan including but not limited to:
(a)
administering and maintaining records relating to Grantee;



(b)
providing information to (i) trustees of any employee benefit trust or (ii)
other third party administrators involved directly or indirectly in the
operation of the Plan;



(c)
providing information relating to Grantee in connection with the operation of
the Plan to HM Revenue and Customs;



(d)
providing information to potential purchasers of one or more of the Data
Processors; and



(e)
allowing any personal data provided by Grantee to be sent to and kept and used
by any third party engaged by the Corporation to administer the Plan, including
but not limited to the maintenance by such a third party of a database of
Participants in the Plan.



Such personal data includes (without limitation) Grantee’s name, home address
and telephone number; date of birth; social insurance or national insurance
number or other identification number; salary; nationality; job title; any Stock
or directorships held in the any of the Data Processors; alleged, proven and
convicted offences, felonies and/or wilful misconduct; wilful failure or refusal
to follow directions from the board of the Corporation; breach of fiduciary duty
to the Corporation or a

x

--------------------------------------------------------------------------------




Subsidiary; and details of all Awards or any other entitlement to Stock awarded,
cancelled, exercised, vested, unvested or outstanding in Grantee’s favour.
Grantee’s personal data may be transferred to the Data Processors or to any
third parties assisting in the implementation, administration and management of
the Plan and/or the Award which are based outside of the UK. Grantee’s employer
and the Corporation (as appropriate) will implement safeguards to ensure the
appropriate levels of protection for all such personal data. Grantee may request
a list with the names and addresses of any potential recipients of the data by
contacting their local human resources representative.
Grantee's personal data will be held only as long as is necessary for the
purpose for which it was collected. Grantee may (without cost) by contacting in
writing their local human resources representative (i) view or request
additional information about the storage and processing of their personal data,
and/or (ii) request that any personal data that the Data Processors hold about
Grantee which is inaccurate or out of date is corrected where appropriate.”


Loss of Office or Employment. A new Section II.B.15 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”


Notifications


There are no country-specific notifications.







xi